UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    OKIA FERGUSON,

                Plaintiff,

         v.                                                No. 21-cv-1201 (DLF)

    KILOLO KIJAKAZI,

                 Defendant. 1


                                  MEMORANDUM OPINION

        Plaintiff Okia Ferguson, on behalf of her minor son K.J., challenges the Social Security

Administration’s (SSA’s) denial of K.J.’s claims for Supplemental Security Income benefits.

Before the Court are Ferguson’s Motion for Judgment of Reversal, Dkt. 13, and the Social Security

Commissioner’s Motion for Judgment of Affirmance, Dkt. 16. For the reasons that follow, the

Court will grant the Motion for Judgment of Reversal and deny the Motion for Judgment of

Affirmance.

I.      BACKGROUND

        A.     Statutory and Regulatory Background

        “To qualify for disability insurance benefits and supplemental security income under Titles

II and XVI of the [Social Security] Act, [a claimant] must establish that []he is ‘disabled.’” Butler

v. Barnhart, 353 F.3d 992, 997 (D.C. Cir. 2004). The Act considers a minor disabled if he “has a

medically determinable physical or mental impairment resulting in marked and severe functional

limitations” that is either fatal or will last for more than one year. 42 U.S.C. § 1382c(a)(3)(C)(i);



1
 Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kililo Kijakazi, the acting director
of the Social Security Administration, has been substituted for Andrew Saul as defendant.
accord 20 C.F.R. § 416.906. A minor cannot be considered disabled if he “engages in substantial

gainful activity.” 42 U.S.C. § 1382c(a)(3)(C)(ii).

        For child claimants, the Commissioner uses an “abbreviated version” of its normal five-

step process to determine whether the claimant is disabled. Sullivan v. Zebley, 493 U.S. 521, 526

(1990); see 20 C.F.R. § 416.924. First, the claimant must show that he is not “doing substantial

gainful activity.” 20 C.F.R. § 416.924(a), (b). Second, he must demonstrate that his impairment

is “severe,” as opposed to a “slight abnormality . . . that causes no more than minimal functional

limitations.” Id. § 416.924(a), (c). Third, the claimant must show that his impairments “meets,

medically equals, or functionally equals” one of the listings at 20 C.F.R. Part 404, Subpart P,

Appendix 1.     Id. § 416.924(a), (d).      If he does, and the impairment “meets the duration

requirement,” then the Commissioner will deem the child disabled. Id. § 416.924(d). But “[i]f a

child cannot qualify under these listings,” or his impairment does not meet the duration

requirement, then “he is denied benefits.” Zebley, 493 U.S. at 526. “There is no further inquiry

corresponding to the fourth and fifth steps of the adult test.” Id.

        The listing relevant here is Listing 112.10, which describes autism spectrum disorder for

children aged three to eighteen. To meet or medically equal the severity of the impairment in the

listing, the child must show “[m]edical documentation of both . . . (1) [q]ualitative deficits in verbal

communication, nonverbal communication, and social interaction; and (2) [s]ignificantly

restricted, repetitive patterns of behavior, interests, or activities.” 20 C.F.R. pt. 404, subpt. P, app.

1, § 112.10 (emphasis omitted). In addition, the child must also establish “[e]xtreme limitation of

one, or marked limitation of two, of the following areas of mental functioning:

        (1) Understand, remember, or apply information.
        (2) Interact with others.
        (3) Concentrate, persist, or maintain pace.
        (4) Adapt or manage oneself.”



                                                   2
Id. (citations omitted). To functionally equal the listing, the child must similarly show “‘marked

limitations’ in two . . . or an ‘extreme’ limitation in one” of the following domains:

       (1)   Acquiring and using information;
       (2)   Attending and completing tasks;
       (3)   Interacting and relating with others;
       (4)   Moving about and manipulating objects;
       (5)   Caring for [one]self; and
       (6)   Health and physical well-being.

20 C.F.R. § 416.926a(a), (b)(1).

       B.       Factual Background

       In K.J.’s early childhood, his mother became concerned about his delayed “speech and

language development.” A.R. 253. She brought him into Children’s National Health System for

an evaluation on October 23, 2018 (at one year, six months old). Id. At that visit, an evaluator

tested K.J.’s hearing, and his “[r]esults were consistent with normal hearing for at least part of the

speech frequency range in at least the better ear, if one exists.” Id. (quotation marks omitted). An

evaluator also administered the Receptive-Expressive Emergent Language Test (REEL-3) to test

K.J.’s receptive language, expressive language, and language ability. Id. at 254. K.J. scored below

the first percentile on all three. Id. K.J. would “not stop if someone call[ed] his name,” was “not

consistently responding to commands,” “d[id] not appear to understand the mood of others,”

reportedly understood only a handful of words, and could say only the word “mama.” Id. On

several of the indicators, including articulation, voice, and fluency, the evaluator wrote that K.J.

“could not be appropriately assessed . . . due to paucity of output.” Id. at 254–55.

       Approximately one month later, on November 14, 2018 (at one year, seven months old),

K.J. had ear tubes placed in his ears due to recurring ear infections. See id. at 295. An evaluation

of K.J.’s hearing at a follow-up appointment showed “normal hearing in sound field testing,” and

his mother reported that she felt K.J.’s “hearing ha[d] improved.” Id.



                                                  3
       A few months after the surgery, on January 7, 2019 (at one year, eight months old), K.J.

was given another standardized assessment called the Battelle Development Inventory-2 (BDI-2).

Id. at 272. K.J. again scored below the first percentile in both receptive communication and

expressive communication. Id. His overall communication score was in the 0.1st percentile and

indicated a sixty percent delay in communication skills. Id. at 272–73. At that point, while K.J.

sometimes (but not always) “respond[ed] to his name by looking up,” he did “not yet respond to

different tones [of] voices, pay attention to the conversations that go on around him, or follow

routine directions.” Id. at 272. He still did not use any words other than “mama.” Id. K.J. was

given an Individualized Family Service Plan that included weekly therapy with a speech and

language pathologist and an occupational therapist. Id. at 284, 286.

       On March 20, 2019 (at one year, eleven months old), K.J. had another developmental

evaluation at Children’s National. Id. at 310. The doctors observed, among other things, that

K.J.’s “[r]eceptive language skills [we]re broadly delayed and presently appear to be slightly below

the [twelve]-month level,” and they described him as “nonverbal.” Id. at 312. The doctors

diagnosed K.J. with autism spectrum disorder. Id. at 313. In addition, they recommended that

K.J. continue to receive weekly speech and occupational therapy and add applied behavioral

analysis therapy, which would “have a direct and positive impact on [his] current functional skills

as well as his long-term prognosis.” Id.

       On September 25, 2019 (at two years, five months old), K.J. was again evaluated at

Children’s National. Id. at 483. At that time, the doctor observed that K.J. had “made some

progress in the areas of language, socialization, and play skills.” Id. at 485. But the doctor noted

that K.J. “continue[d] to demonstrate problematic behaviors, some of which are quite dangerous

such as throwing himself down and running away from caregivers.” Id. K.J. was “consistently




                                                 4
using” only two words: “Mommy and blue,” and he was “not tuning into spoken language,” as he

responded to his name only half of the time and could not follow instructions. Id. at 484. The

doctor estimated that K.J.’s cognitive skills were now “at the [eighteen] to [twenty-one]-month

level, which illustrates an improvement of approximately [six] months in as many months.” Id. at

485. She recommended an increase in weekly therapy. Id.

       On November 20, 2019 (at two years, seven months old), K.J. was again given the BDI-2

standardized evaluation. Id. at 453. He once again placed below the first percentile in both

receptive communication and expressive communication, and his skills were at an eight-month

and fourteen-month level, respectively. Id. at 454. Overall, his communication development was

in the 0.3rd percentile, and he exhibited a 64% developmental delay. Id. K.J. reportedly made

“intermittent[]” eye contact and was “beginning to respond to simultaneous verbal and gestural

commands,” but was not yet “looking around the room for” family members or objects when

named. Id. He could consistently say a few more words, including “hi,” “uh oh,” and “yay,” but

“primarily indicate[d] his wants and needs by crying.” Id. He was “not yet communicating in a

back-and-forth, turn-taking style or using more than [ten] words.” Id.

       C.      Procedural History

       Ferguson filed a claim for Social Security benefits for K.J. on March 1, 2019. A.R. 152.

After K.J.’s claim was denied, she requested reconsideration and a hearing before an

Administrative Law Judge (ALJ). Id. at 30–50. On June 23, 2020, the ALJ denied K.J.’s

application, finding that he was not disabled under the Social Security Act. Id. at 13–24.

       At step one of the disability evaluation process, the ALJ determined that K.J. had not

engaged in any substantial gainful activity. Id. at 17. At step two, he found that K.J. had the




                                                5
following severe impairments: bilateral otitis media status post bilateral myringotomy; 2 delays in

receptive and expressive language, pragmatic language, and speech; upper respiratory infection;

asthma; autism spectrum disorder; and obesity. Id.

       But the ALJ found that K.J.’s claim failed at step three, because his impairments or

combination thereof did not meet, medically equal, or functionally equal the severity of any listing,

including Listing 112.10 for autism spectrum disorder. Id. at 17–18 (citing 20 C.F.R. §§ 416.924,

925, 926). The ALJ first concluded that K.J.’s mental impairment did not meet or medically equal

the autism listing because his medical record did not show “extreme limitation of one, or marked

limitation of two, of the four areas of mental functioning” identified in the listing. Id. at 18. The

ALJ explained that while K.J. had a “marked limitation” in one domain (ability to interact with

others), he had a “less than marked limitation” in the other three areas. Id. The ALJ acknowledged

K.J.’s history of difficulty with language and social skills, but noted his improvement with therapy.

Id.

       The ALJ further concluded that K.J.’s impairments did not functionally equal the severity

of the autism listing. Id. at 18–19. In making that determination, the ALJ considered all of the

evidence in the record, including K.J.’s medical records and Ferguson’s testimony, to evaluate

K.J.’s functioning on the six domains. Id. at 18–24. The ALJ again concluded that K.J. had a

“marked limitation” in only “interacting and relating with others,” while he had a “less than a

marked limitation” in the other five domains. Id. at 19–24. Because K.J. did not have “‘marked’

limitations in two domains of functioning or an ‘extreme’ limitation in one domain,” the ALJ found




2
 This refers to K.J.’s ear infections and surgically-placed tubes. See Def.’s Mot. at 3, Dkt. 16;
A.R. 591–92.


                                                 6
that his impairments did not functionally equal the listing. Id. at 24. As a result, the ALJ concluded

that K.J. was not disabled under the Social Security Act. Id.

       The Appeals Council denied review of the ALJ’s decision on March 1, 2021. Id. at 1.

Ferguson subsequently brought this suit and moved for reversal of the ALJ’s decision. Pl.’s Mot.,

Dkt. 13.

II.    LEGAL STANDARD

       “In a disability proceeding, the ALJ ‘has the power and the duty to investigate fully all

matters in issue, and to develop the comprehensive record required for a fair determination of

disability.’” Simms v. Sullivan, 877 F.2d 1047, 1050 (D.C. Cir. 1989) (quoting Diabo v. Sec’y of

Health, Educ. & Welfare, 627 F.2d 278, 281 (D.C. Cir. 1980)). Once an ALJ issues a decision,

the claimant may seek review by the Administration’s Appeals Council. 20 C.F.R. § 416.1467. If

the Council denies review, the ALJ’s decision becomes the final decision of the Administration’s

Commissioner. See id. § 416.1481.

       The Social Security Act gives federal district courts review over the Commissioner’s final

decisions. 42 U.S.C. §§ 405(g), 1383(c)(3). A reviewing court must affirm the Commissioner’s

decision if it is supported by substantial evidence, see id. § 405(g), and if it correctly applied the

relevant legal standards, Butler, 353 F.3d at 999. Substantial evidence is “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Id. (quoting Richardson

v. Perales, 402 U.S. 389, 401 (1971)). This standard “requires more than a scintilla, but can be

satisfied by something less than a preponderance of the evidence.” Fla. Mun. Power Agency v.

FERC, 315 F.3d 362, 365–66 (D.C. Cir. 2003) (quotation marks and citation omitted).

“Substantial-evidence review is highly deferential to the agency fact-finder.” Rossello ex rel.

Rossello v. Astrue, 529 F.3d 1181, 1185 (D.C. Cir. 2008). On review, the “plaintiff bears the




                                                  7
burden of demonstrating that the Commissioner’s decision [was] not based on substantial evidence

or that incorrect legal standards were applied.” Settles v. Colvin, 121 F. Supp. 3d 163, 169 (D.D.C.

2015) (quoting Muldrow v. Astrue, No. 11-1385, 2012 WL 2877697, at *6 (D.D.C. July 11, 2012)).

Further, the reviewing court may not replace the ALJ’s judgment “concerning the credibility of

the evidence with its own.” Goodman v. Colvin, 233 F. Supp. 3d 88, 104 (D.D.C. 2017) (quotation

marks omitted). Rather, “[t]he credibility determination is solely within the realm of the ALJ.”

Grant v. Astrue, 857 F. Supp. 2d 146, 156 (D.D.C. 2012).

III.    ANALYSIS

        The ALJ concluded that K.J. did not meet, medically equal, or functionally equal the listing

for autism spectrum disorder in part because K.J. had only a marked limitation, not an extreme

limitation, in his ability to interact with others. That conclusion was not supported by substantial

evidence.

        The “interact with others” domain in the autism listing considers a child’s ability to

communicate with language and make connections. See 20 C.F.R. pt. 404, subpt. P, app. 1,

§ 112.00(E)(2) (“Interact with others . . . refers to the abilities to relate to others age-appropriately

at home, at school, or in the community,” including “initiating or sustaining conversation” and

“understanding and responding to social cues”). The “interacting and relating with others”

domain, which is used to determine if a child functionally equals the listing, likewise measures a

child’s ability to “initiat[e] and respond[] to exchanges with other people, for practical or social

purposes.” 3 20 C.F.R. § 416a(i)(1)(i). In this domain, one- to three-year-old children should “be



3
  The ALJ analyzed treated these two domains as the same, see A.R. 18 (discussion of the domain
in listing cross-referencing discussion of the domain in the functional equivalence test), and so do
both parties, see Pl.’s Mot. at 13; Def.’s Mot. at 9. The Court will do the same, and its conclusion
accordingly implicates both the ALJ’s analysis of whether K.J. meets the autism listing and
whether he functionally equals the listing.


                                                   8
able to express emotions and respond to the feelings of others,” “initiat[e] and maintain[]

interactions with adults,” “interact with other children [their] age,” and “communicate [their]

wishes or needs” through gestures and words. Id. § 416a(i)(2)(ii).

       According to federal regulations, a child’s limitation is considered “marked” if he has

scores between two and three standard deviations below the mean on a “standardized test designed

to measure ability or functioning in that domain.” Id. § 416.926a(e)(2)(iii). The limitation is

considered “extreme” if the child’s scores are three standard deviations or more below the mean.

Id. § 416.926a(e)(3)(iii). In addition, for a child under the age of three where test scores are

unavailable, a limitation is “marked” if he functions at a level between one-half and two-thirds of

his age and “extreme” if he functions at a level one-half of his age or less. Id. § 416.926a(e)(2)(ii),

(e)(3)(ii). K.J.’s record includes multiple test scores and age-equivalency evaluations that support

a finding that he has an “extreme” limitation in his ability to interact with others.

       The first such test was REEL-3, which K.J. took in October 2018.                 REEL-3 is a

standardized test that measures receptive language (including “comprehension skills and follow

through for directions”), expressive language, and “pragmatic (social) language skills for adult

interaction.” A.R. 254. Accordingly, it is designed to measure ability or functioning in the

“interact with others” domain. See 20 C.F.R. § 416a(i) (defining the domain to include language

skills). Because the mean REEL-3 score is one hundred with a standard deviation of fifteen, see

Pl.’s Mot. at 8 (citing Kenneth R. Bzoch et al., REEL-3 (3d ed. 1991)), scores of fifty-five or less

indicate an “extreme” limitation under the regulations. See 20 C.F.R. § 416.926a(e)(3)(iii). In

October 2018, K.J.’s language ability was forty-eight—far below that cut-off. A.R. 254. This

score indicates that in October 2018, K.J. had an extreme limitation in language ability.




                                                  9
       Second, K.J. was evaluated using the BDI-2 in January 2019 (at one year, eight months

old). A.R. 272. The BDI-2 “is a standardized assessment battery for children” that measures

several things, including cognitive, communication, personal-social, motor, and adaptive skills.

A.R. 272, 272–74. The communication skills category thus corresponds to the “interacting with

others” domain. In that category, K.J.’s developmental quotient was fifty-five—in the 0.1st

percentile. Id. at 272–73. Under the regulations, such percentile scores “can be converted to

standard deviations” for the purposes of determining the extent of limitation.            20 C.F.R.

§ 416.926a(e)(1)(ii). In a normal distribution, a score at three standard deviations below the mean

corresponds to the 0.15th percentile. Barbara Illowsky & Susan Dean, Introductory Statistics,

§ 6.1 (2013), available at https://openstax.org/books/introductory-statistics/pages/6-1-the-

standardnormal-distribution. Thus, K.J.’s 0.1st-percentile communication score is “three standard

deviations or more below the mean.” 4 20 C.F.R. § 416.926(a)(e)(iii). Once again, this score shows

that according to the regulations, K.J.’s limitation in this domain was “extreme” in January 2019.

       K.J.’s estimated age equivalency during that same evaluation leads to the same conclusion.

K.J. was twenty months old at the time, yet he had the receptive communication and expressive

communication skills of an eight-month-old (two-fifths of his actual age). A.R. 272. In addition,

the evaluator concluded that K.J.’s communication was 60% delayed, meaning he was functioning

at less than half (40%) of his age. Id. at 273. K.J.’s functioning “at a level one-half of his age or

less” indicates his communication limitation was “extreme” under the regulatory definition. 20

C.F.R. § 416.926a(e)(3)(ii).




4
 This conclusion is confirmed by K.J.’s numerical score on this domain. Because “[t]he standard
mean score on the BDI–2 is 100 with a standard deviation of 15,” Boyington ex rel. J.O.J.H. v.
Colvin, 48 F. Supp. 3d 527, 531 (W.D.N.Y. 2014), K.J.’s score of fifty-five is three standard
deviations below the mean. See A.R. 272–73.


                                                 10
       Eleven months later, in November 2019, K.J. was again administered the BDI-2. A.R. 453.

At that time, his BDI-2 results for both receptive and expressive communication were below the

first percentile. Id. at 453–54. Although his overall communication development had marginally

improved to a score of fifty-eight (the 0.3rd percentile), the evaluator concluded that he now had

a 64% delay in communication skills development. Id. at 454. At thirty-one months old, K.J. was

displaying the receptive communication skills of an eight-month-old and the expressive

communication skills of a fourteen-month-old—both well below half his actual age. Id. at 453–

54.

       While the ALJ noted the first two test scores, the ALJ did not consider the November 2019

evaluation, the most recent score. See id. at 20 (citing only the October 2018 REEL-3 and January

2019 BDI-2, but not the November 2019 BDI-2). This was reversible error, as the regulations

instruct the ALJ to consider K.J.’s November 2019 test score “together with the other information”

in the record. 20 C.F.R. § 416.926a(e)(4); see also 20 C.F.R. § 416.926a(e)(4)(iii)(B) (“When we

do not rely on test scores, we will explain our reasons for doing so in your case record or in our

decision.”). While K.J.’s score of fifty-eight (0.3rd percentile) on this test was not per se

“extreme” under the regulations, it was only “slightly higher than the level provided” in the

regulations for extreme limitations. 5 Id. § 416.926a(e)(4)(ii)(A). Thus, under the regulations, his

limitation might still be extreme “if other information in [his] case record shows that [his]

functioning in day-to-day activities is seriously or very seriously limited because of [his]

impairment(s).” Id.




5
  Scores of seventy and below indicate “marked” limitations, while scores of fifty-five and below
indicate “extreme” limitations. See Boyington, 48 F. Supp. 3d at 531. K.J.’s score was twelve
points below the “marked” threshold, but only three points above the “extreme” threshold.


                                                11
       The November 2019 evaluation is directly relevant to the ALJ’s inquiry. It found that

K.J.’s communication showed, among other things, a “[s]ignificant [d]evelopmental [d]elay” and

that K.J. “[wa]s not yet communicating in a back-and-forth, turn-taking style or using more than

10 words.” A.R. 454. Moreover, the evaluation also reflected that K.J.’s communication skills

were extremely delayed compared to typical children his age. Most noteworthily, K.J.’s receptive

communication functioning was almost one-quarter of his actual chronological age—far below

the regulation’s cut-off for extreme limitations. Id.; see also id. (also noting that K.J.’s expressive

communication functioning was 45% and overall communication was 60% of actual age); 20

C.F.R. § 416.926a(e)(3)(ii) (explaining that functioning at less than half of one’s actual age is an

“extreme” limitation). While these age equivalency metrics are not dispositive because K.J. also

had a standardized test score in his record, see 20 C.F.R. § 416.926a(e)(3)(ii), they constitute

“other evidence [that] shows that [K.J.’s] impairment(s) cause[d] [him] to function in school,

home, and the community far below [his] expected level of functioning.”                             Id.

§ 416.926a(e)(4)(ii)(A). And they would help the ALJ “compare [K.J.’s] functioning to the typical

functioning of children [his] age who do not have impairments,” as is required in the evaluation of

each domain. Id. § 416.926a(f)(1). But the ALJ did not consider them at all.

       Indeed, the ALJ’s failure to consider the November 2019 evaluation was material, because

doing so would have directly undermined his reasoning for why K.J.’s limitation was only marked.

The ALJ reasoned that since the October 2018 and January 2019 tests, K.J. had received ear

surgery and began weekly therapy—and after those two interventions, K.J. “made some progress

in the areas of language, socialization, and play skills.” A.R. 20–21 (citing the September 2019

follow-up evaluation, see id. at 485). Because of this progress, the ALJ concluded that the earlier

scores did not compel finding an “extreme” limitation, despite falling in the regulations’ range for




                                                  12
“extreme.” Id. at 18, 20–21. But the November 2019 score squarely calls that conclusion into

question. In November 2019—over one year after his first test score in the “extreme” category,

and just one month after some noted progress—K.J. was still scoring in the less-than-first

percentile on standardized tests for communication. See id. at 454. At the same time, K.J.’s

communication skills had worsened four percentage points since the January 2019 evaluation. See

id. at 272–73, 454.

       In sum, the ALJ did not “analyze[] all evidence” relevant to the interacting with others

domain. See Goodman, 233 F. Supp. 3d at 104. His omission was more than harmless error

because the evidence he failed to consider undermines his conclusion; indeed, it flatly contradicts

the reasoning he provided to explain why K.J.’s limitation was not extreme. See Bethel o/b/o C.B.

v. Berryhill, No. 18-cv-00247, 2019 WL 12251881, at *11 (D.D.C. Aug. 29, 2019) (“An ALJ may

not simply ignore evidence in the record that might undercut his ultimate conclusion.”), report and

recommendation adopted, 2019 WL 12251879 (D.D.C. Oct. 2, 2019). Because a finding that K.J.

had an “extreme” limitation in one domain would be sufficient to conclude that K.J. met, medically

equaled, or functionally equaled the listing, 20 C.F.R. pt. 404, subpt. P, app. 1, § 112.10; 20 C.F.R.

§ 416.926a(a), (b)(1), the ALJ’s determination will be reversed and remanded. 6

       Turning to relief, Ferguson asks the Court to order the ALJ to award benefits to K.J. Pl.’s

Mot. at 14–15. Although the Court agrees that the ALJ’s opinion ignored relevant evidence, that

evidence does not “clearly indicat[e]” that K.J. had a disability so as to warrant such an order.

Espinosa v. Colvin, 953 F. Supp. 2d 25, 36 (D.D.C. 2013). The Court will instead remand the case

to the ALJ to reconsider his determination, giving proper consideration to the evidence in the




6
  For this reason, the Court need not address Ferguson’s additional arguments that the ALJ also
erred in the analysis of other domains, see Pl.’s Mot. at 10–13.


                                                 13
record, including the November 2019 BDI-2 standardized evaluation, in the “interacting with

others” domain.

                                        CONCLUSION

       For the foregoing reasons, the Court grants the plaintiff’s Motion for Judgment of Reversal

and denies the defendant’s Motion for Judgment of Affirmance. A separate order consistent with

this decision accompanies this memorandum opinion.




                                                            ________________________
                                                            DABNEY L. FRIEDRICH
                                                            United States District Judge
November 14, 2022




                                               14